Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered.  Applicant has argued that the feature “exposing the first exposure region of the photoresist layer with a first exposure dose and a second exposure region of the photoresist layer with a second exposure dose…and a vertical projection of the second exposure region on the substrate is overlapped with the vertical projection of the second conductive pad on the substrate” and “developing the exposed photoresist layer till a top surface of the second type semiconductor layer of the light-emitting diode and  a top surface of the second conductive pad are exposed from the photoresist layer “ is not disclosed as obvious by the combination of references relied upon in the last Office Action and Applicant has also argued that Wright fails to disclose that two portions of the photopolymer that are exposed with different exposure doses such that these two portions of the photopolymer are both developed..  This argument is respectfully found to be not persuasive because Bibl is relied upon for the disclosure of two portions of photopolymer of different thicknesses are exposed with different exposure doses, and Wright is relied upon for the steps 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 8-9, and 11-14. is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and of Oishi et al (US 2008/0076267 A1)(“Oishi”) and of Dulman (US 2003/0152844 A1).
               Bibl  (Abstract and Fig. 1B) discloses a method of forming a display including
Preparing a substrate 102 and Gan layer 20 (para. 0045) having a top surface with a first conductive pad  140 and a second conductive pad 144 (para/ 0055-0056)
Bonding a light emitting diode (LED) 400 (para. 0050) to the first conductive pad , as Bibl discloses bonding the LED to the bonding layer 140 (para. 0056), Bibl also teaches that the pad 144 which corresponds to the second conductive pad, may be of any desirable thickness (para. 0055, and that a dam structure is not formed in an alternative embodiment (para. 0084 and Fig. 4),
The LED including a bottom contact or electrode 404 (para. 0059 and Fig. 5A and  detail from Fig. 2C) a first type semiconductor layer 405, which is a p-doped layer(para. 0059) on the electrode, an 
The bottom electrode is in contact with the first conductive pad when the LED is bonded to the pad (Fig. 5A combined with Fig. 1D and the paragraphs cited above)
Forming a photoresist layer on the substrate to cover the top surface of the substrate , the first and second conductive pad and the LED such that a difference between the thickness of the portion of the photoresist overlying the LED and another portion free from overlapping with the LED is greater than that of an interface between the second type semiconductor layer and the active layer to the top surface of the substrate, as Bibl discloses in Fig. 8A and 8B the first exposure region is spaced apart from the second conductive pad, and the second exposure region is overlapped with the second conductive pad 144, and 
Exposing a first exposure region of the photoresist with a first exposure dose, the first exposure region is spaced apart from that of the second conductive pad, and an exposure region of the second exposure region is overlapped with the second conductive pad, as Bibl discloses in Fig. 8A and 8B the first exposure region is spaced apart from the second conductive pad, and the second exposure region is overlapped with the second conductive pad 144, and 
Developing the exposed photoresist layer till a top surface of the second type semiconductor layer of the LED and a top surface of the second conductive pad are exposed from the photoresist layer, as shown in Fig. 8A and 8B, and as shown in the details of  Fig. 2C and in the discussion above of the disclosure of Fig. 5A combined with Fig. 1, and including that , Bibl also teaches  that a dam structure is not formed in an alternative embodiment (para. 0084 and Fig. 4), the bank layer 126 may be made of photo-definable material (para. 0047), and the layer 127 may be made of the same material (para. 0051), and Bibl also discloses lithographic techniques for exposing the tops of the LED and the second conductive pad (para. 0084).

Wright, in the same field of endeavor of patterning photosensitive compositions (Abstract), discloses laser light is selectively directed to certain portions of a photopolymer (para. 0059) and the portions unexposed to the irradiation by light are removed (para. 0059), a photomask which may be in direct contact or in proximity  with the photopolymer (para. 0058) is provided for the selective irradiation by light of the photopolymer (para. 0058).
Oishi, in the same field of endeavor of a lithography step using photoresist (Abstract) and which includes light emitting elements (para. 0250), discloses forming openings in a photosensitive layer such as resist (para. 0219)  which reduces the number of resist masks and resist masking steps (para. 0237).  Oishi also discloses irradiation with a first laser beam 18 and a second laser beam, the first and second layer beams overlap, and the first and second laser beams include an area in which the second laser beam is not irradiated (Fig. 1A and 1B and para. 0075) and the irradiation is performed in a multilayer region (para. 0069-0070).
Dulman, in the same field of endeavor of patterning with photoresist layers of different thickness es (para. 0126), discloses  exposing to radiation of different doses the  layers of photoresist of different thicknesses and developing the layers which are exposed to radiation (para. 0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Wright with the method disclosed by Bibl because Wright discloses that it is known in the art to mask photopolymer in order to obtain a desired pattern and that it is known in the art to remove the portions of the photopolymer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Oishi for irradiation with the method disclosed by Bibl in view of Wright in order to obtain the benefit of fewer process steps and masks as disclosed by Oishi.
Dulman supports that it is within the ordinary skill in the art to develop the photoresist which has been exposed to different doses or radiation in the process of the patterning of the layers of different thicknesses.
Re claim 2:  The combination of Bibl and Wright and Oishi and Dulman discloses the exposing is through a mask, as Wright discloses laser light is selectively directed to certain portions of a photopolymer (para. 0059) and the portions unexposed to the irradiation by light are removed (para. 0059), a photomask which may be in direct contact or in proximity  with the photopolymer (para. 0058) is provided for the selective irradiation by light of the photopolymer (para. 0058).  While Oishi discloses that the irradiation may be accomplished without a mask, Oishi does also discloses that a mask with photoresist may be used (para. 0276).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 5:  The combination of Bibl and Wright and Oishi and Dulman discloses limitations of claim 5, as Bibl discloses the top electrode in contact with the top surface of the second type semiconductor layer of the LED and the second conductive pad such that the LED is electrically connected with the second conductive pad (para. 0070 and Fig. 9)(Fig. 9 shows the connection 318 with the second conductive pad 144 and the connection with the LED 400).  The reasons for combining the references are the same as stated above in the rejection of claim 1).

Re claim 8:  The combination of Bibl and Wright and Oishi and Dulman discloses spin coating the photoresist, as Wright discloses the photopolymer deposited  by spin coating (para. 0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the spin coating step disclosed by Wright with the method disclosed by Bibl because Wright discloses a material  which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 9:  The combination of Bibl and Wright and Oishi and Dulman  discloses the photoresist over the second conductive pad greater than that over the portion overlying the LED, as Bibl in view of Wright and Oishi discloses the photoresist deposited by spin coating, as the combination of Bibl and Wright and Oishi discloses spin coating the photoresist, as Wright discloses the photopolymer deposited  by spin coating (para. 0056), and spin coating results in a planar layer, which inherently results in the thickness of the layer above the second conductive pad greater than that over the portion overlying the LED.  The reasons for combining the references are the same as the reasons stated above in the rejection of claim 1.
Re claim 11:  The combination of Bibl and Wright and Oishi and Dulman discloses the limitations of claim 11, as Bibl discloses the LED including a bottom contact or electrode 404 (para. 0059 and Fig. 5A and  detail from Fig. 2C) a first type semiconductor layer 405, which is a p-doped layer(para. 0059) on the electrode, an active layer 416 which is a quantum well layer (para. 0059), an n-doped layer  409 (para. 0059)  which is  a second type semiconductor layer on the active layer,
Re claim 12:  The combination of Bibl and Wright and Oishi  and Dulman  discloses the photoresist layer includes high reflective index nanoparticle, as Bible discloses layer 126, which 
Re claim 13:  The combination of Bibl and Wright and Oishi  and Dulman discloses the limitations of claim 13, as Bibl discloses a sum of the thickness of the bottom electrode and the first conductive pad, as Bibl discloses 0.1- 0.2 microns thickness (para. 0059) for the bottom electrode 404, and for the top contact 402, which corresponds to the first conductive pad (para. 0059).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 14:  The combination of Bibl and Wright  and Oishi and Dulman discloses the limitations of claim 14, as Bibl discloses the layer 210, which corresponds to the photoresist layer after developing, and is seen in Fig. 5B to be the same thickness as layer 126, is greater than or equal to 2 microns, as Bibl discloses the layer 126 is of a thickness  which includes the recited range(para. 0050)    and therefore the recited range is anticipated (MPEP 2131.03), or in the alternative, the recited range is obvious (MPEP 2144.05).

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and Oishi et al (US 2008/0076267 A1)(“Oishi”)  and Dulman (US 2003/0152844 A1) as applied to claim 1 above, and further in view of Schell et al (US 2014/0302442 A1)(“Schell”) .
Bibl in view of Wright and Oishi  and Dulman discloses the limitations of claim 1 as stated above.  Wright also discloses that it is known in the art  to increase a series of exposure  doses for a photosensitive layer  (para. 0102).  Wright also discloses that it is known in the art that intensity of light irradiation is related to exposure duration (para. 0045) .  Bibl in view of Wright and Oishi and Dulman  is silent with respect to the exposure dose determined by the first exposure dose and with respect to the first exposure dose determined by a first laser pulse.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Schell with the method disclosed by Bibl in view of Wright and Oishi and Dulman because Schell discloses modified material and its use which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  Bibl in view of Wright and Oishi  Dulman discloses the limitations of claim 1 as stated above.  Wright also discloses that it is known in the art  to increase a series of exposure  doses for a photosensitive layer  (para. 0102).  Wright also discloses that it is known in the art that intensity of light irradiation is related to exposure duration (para. 0045) .  Bibl in view of Wright and Oishi  and Dulman  is silent with respect to the exposure dose determined by the first exposure dose and with respect to the first exposure dose determined by a first laser pulse.
Schell, in the same field of endeavor of photosensitive layer which is a photoresist layer which includes emitters 30, 40, which may be  quantum dots (para. 0062), discloses that the portions of the layer which are modified by irradiation are controlled by the pulse pattern (para. 0030) and the wavelength (para. 0037) , and observing the response to the exposure to first, second, and third irradiations (para. 0011-0013 and 0016), which is a disclosure that it is known in the art to determine the laser dose or duration  by that of  the first or second laser pulse.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Schell with the method disclosed .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and Oishi et al (US 2008/0076267 A1)(“Oishi”)  and Dulman as applied to claim 1 above and further in view of Schmaelzle et al (US 2015/0111158 A1)(“Schmaetzle”).
Bibl in view of Wright and Oishi and Dulman  discloses the limitations of claim 1.  Bibl in view of Wright and Oishi and Dulman also discloses positive photoresist, as Oishi discloses the photoresist is removed in the area which receives the greater irradiation (para. 008`)  area 20 is shown to be the area in which the photoresist is removed (Fig. 1B and 1C), and therefore the photoresist is positive photoresist. 
Schmaelzle supports that negative photoresist  increases in structural strength upon irradiation (para. 0004), which is a disclosure that negative photoresist is not removed in the area with greater irradiation and positive photoresist is removed in the area with greater irradiation.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (US 2014/0367705 A1) in view of  Wright et al l(US 2016/0349614 A1)(“Wright”) and of Oishi et al (US 2008/0076267 A1)(“Oishi”)  and Dulman  as applied to claim 1 above, and further in view of Hu et al (US 2013/0285086 A1)(“Hu”).
Bibl in view of Wright  and of Oishi and Dulman discloses the limitations of claim 1 as stated above.  Bibl in view of Wright and of Oishi and Dulman  is silent with respect to the recited relative ratio of the thickness of the second type and first type of semiconductor layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hu with the method disclosed by Bibl in view of Wright and of Oishi and Dulman  because Hu discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895